Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 29, 2015

                                            No. 04-15-00374-CV

                                      IN RE Francisco J. AGUERO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On June 22, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on June 29, 2015.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29 day of June, 2015.



                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 1999CVG000760 C1, styled In the Interest of F.J.A., A Child, pending in
the County Court at Law No. 1, Webb County, Texas, the Honorable Hugo Martinez presiding.